DETAILED ACTION
This Non-Final is in response to the pre-Appeal brief conference request filed 7/25/22 and mailed 8/29/22. 

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Claim 9 is to a method for checking a quality of a workpiece, and Claim 14 is to a computing facility configured to carry out steps.  Therefore, the invention falls under one of the four statutory categories of invention: claim 9 is a method, claim 14 is an apparatus.
	Claim 9 is directed to the abstract idea of comparing frequency spectrums and determining whether a frequency spectrum meets criteria, which includes both a mental process and a mathematical concept.  Claim 14 is directed to the abstract idea of comparing frequency spectrums and determining whether a frequency spectrum meets criteria, which includes both a mental process and mathematical concept.  The claimed limitations, as drafted, are a simple process that, under broadest reasonable interpretation, covers performance of the limitations in the mind.  For example, the claim limitations encompass a person looking at data collected, manipulated, and then determining information from the collected data by carrying out basic comparison and basic mathematical concepts including determining a difference between signals and forming conclusions about the signal data by assessing that the workpiece is of insufficient quality by comparing data, and that the workpiece is of sufficient quality by comparing data.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  Using a computer as a tool to perform a mental process (determining a frequency spectrum of the difference signal) is using a generic computer to carry out a conventional process and does not add significantly more to the abstract idea. [O]rganizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  Determining frequency spectrum of a signal using a computer is mere data gathering and manipulation using mathematical concepts and is well-understood, routine, and conventional (US5978750, US20030016843, US5208766).   The mere nominal recitation (in claim 9 and 14 ) that the various steps are being executed by a processor (computing facility) (MPEP 2106.I.  ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer")) does not take the limitations out of the mental process grouping.  (MPEP 2106.04(a)(2) I.A. iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.)  Thus, the claims recite a mental process and a mathematical concept.
  The claims do not recite additional elements which integrate the judicial exception into practical application.  The test subject is a general “workpiece” and the steps amount to data collection by measuring with a measuring facility along a workpiece… and generating from the measurement values a measurement signal.  The invention is not tied to any particular sensor or sensing means.  The measuring is recited at a high level of generality (i.e., as a general means of gathering an electronic representation of a workpiece), and amount to mere data gathering, which is a form of insignificant extra-solution activity.  Determining frequency spectrum of a signal is mere data gathering and manipulation using a computer and is well-understood, routine, and conventional (US5978750, US20030016843, US5208766).   Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a computer/computing facility.  Further, applicant’s specification does not provide any indication that the obtaining steps and the performing steps are performing using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.  
Dependent claims 10-13 and 15-18 further limit the abstract idea without integrating the abstract idea into practical application or adding significantly more.
Claim 10: The method of claim 9, further comprising classifying a workpiece as insufficient when the frequency spectrum of the difference signal has the at least one predetermined oscillation which is a mental process and a concept performed in the human mind (including an observation, evaluation, judgment, opinion). 
Claim 11: The method of claim 9, further comprising determining with the computing facility the frequency spectrum of the difference signal for the plurality of frequency ranges by using a wavelet transform.  This is merely specifying the details of how the measurement data is processed for comparison. (wavelet transformation is math).  
	Claim 12: The method of claim 9, further comprising defining a noise range in the frequency spectrum of the difference signal, and assessing the quality of the workpiece without taking into consideration the noise range. This is merely specifying the details of how the measurement data is processed and is extra-solution activity by removing values which are known to be inconsequential (a mental step…defining and accessing)
   	Claim 13: The method of claim 9, wherein the measurement values describe an extent of the workpiece in a vertical direction of the workpiece for positions along a longitudinal direction of the workpiece.  This is merely details of the data gathering and amounts to pre-solution activity. 
	Claim 15: An inspection system for checking a quality of a workpiece, said inspection system comprising a computing facility and a measuring facility as claimed in claim 14.  Translating the abstract idea of claim 14 into a field of use (computing facility/computer) does not amount to significantly more.  The computing facility amounts to a generic computer used as a tool to perform the mental process and mathematical concept and does not amount to significantly more.
	Claim 16: A computer program product embodied on a non-transitory computer- readable medium and comprising commands which, when loaded into a memory of a computing facility and executed by a processor of the computing facility, cause the computing facility to carry out the method of claim 9. Translating the abstract method of claim 9 into a NTCRSM and does not amount to significantly more and does not amount to a practical application. 
	Claim 17: The computing facility and measuring facility of the inspection system of claim 14, wherein the computing facility is configured to classify the quality of the workpiece as insufficient when the frequency spectrum of the difference signal has the at least one predetermined oscillation.  This further limits the abstract idea by using the compared data and making an evaluation (mental process) based on the observed results of the compared data and does not amount to significantly more. 
	Claim 18: The inspection system of claim 16, wherein the computing facility is configured to classify the quality of the workpiece as insufficient when the frequency spectrum of the difference signal has the at least one predetermined oscillation. This further limits the abstract idea by using the compared data and making an evaluation (mental process) based on the observed results of the compared data and does not amount to significantly more.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/22/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861